I N THE COURT OF APPEALS

                                                                      FILED
                                                                         June 5, 1997

                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
W DALE GORDON,
 .                                             )   SCOTT CI RCUI T
                                               )   C. A. NO. 03A01- 9702- CV- 0005 4
                                               )
              Pl a i nt i f f - Appe l l e e   )
                                               )
                                               )
                                               )
                                               )
                                               )
vs .                                           )   HON. CONRAD TROUTMAN, J R.
                                               )   J UDGE
                                               )
                                               )
                                               )
                                               )
                                               )
ROBBYN GORDON,                                 )   J UDGMENT VACATED;
                                               )   REM ANDED TO THE TRI AL COURT
                                               )
              De f e nda nt - Appe l l a nt    )




KEVEN W SHEPHERD, M r yvi l l e , f or Appe l l a nt .
       .           a


CHARLI E ALLEN, One i da , f or Appe l l e e .




                                         O P I N I O N



                                                                              M M r a y, J .
                                                                               c ur



       Thi s i s a di vor c e c a s e t ha t c ome s t o us i n a n unus ua l pos t u r e .

The Hu s ba nd f i l e d hi s or i gi na l     c ompl a i n t   on Apr i l   3,   1996.        No
a ns we r wa s f i l e d b y t he W f e .
                                   i                    A ma r i t a l di s s ol ut i on a gr e e me nt wa s

f i l e d o n J une 12, 1996.               Th e ma r i t a l di s s ol ut i on a gr e e me nt pr ovi d e d

f or t h e di vi s i on of t he pa r t i e s ' pr ope r t y a nd f ur t he r c ont a i ne d t h e

f o l l o wi ng pr ovi s i on:



                  The pa r t i e s a gr e e t ha t t he y a r e e qua l l y r e s pons i bl e
          f or t he br e a kdown of t he ma r r i a g e a nd r e s pe c t f ul l y
          r e que s t t h e c our t t o de c l a r e t he m di vor c e d r a t he r t ha n
          a wa r di ng a di vor c e t o e i t he r pa r t y a l one .


          The c a s e wa s he a r d i n t he t r i a l c our t a nd a " Fi na l De c r e e " wa s

s i g n e d by t he t r i a l j udge , t h e pl a i nt i f f ' s a t t or ne y, a nd f i l e d wi t h

t he Co u r t Cl e r k on J une 12 , 1996.                     On Oc t obe r 12, 1996, a pe t i t i o n

t o s e t a s i de t he j udgme nt wa s f i l e d by t he W f e .
                                                           i                         The ba s e s f or t h e

p e t i t i on t o s e t a s i de t he f i na l de c r e e we r e t hr e e f ol d:                     ( 1) Th a t

t he      W f e' s
           i           s i gna t ur e     on     t he   ma r i t a l   di s s ol ut i on    a gr e e me nt     wa s

o b t a i n e d by f r a ud; ( 2) Tha t t he f i na l de c r e e of t he c our t f a i l e d t o

g r a n t a di vor c e t o e i t he r pa r t y; a nd ( 3) t ha t t he f i na l de c r e e wa s

not       e f f e c t i ve l y   e nt e r e d    f or   f a i l ur e   to    c ompl y      wi t h      Rul e   58,

Te n n e s s e e Rul e s of Ci vi l Pr oc e dur e .



          The mot i on t o s e t            a s i de t he f i na l        de c r e e wa s he a r d by t h e

c our t     o n De c e mbe r 19t h,             1996,    a nd ove r r ul e d by or de r e nt e r e d o n

J a n u a r y 10,       1997.        The W f e f i l e d he r
                                          i                             not i c e of       a ppe a l    t o t hi s

c o u r t o n J a nua r y 21, 1997.                 On J a nua r y 22, 1997, t he a t t or ne y f o r

t he h u s ba nd f i l e d a " Ce r t i f i c a t e of Se r vi c e " c e r t i f yi ng t ha t                   an

e x a c t c o py of t he f i na l d e c r e e a nd ma r i t a l di s s ol ut i on a gr e e me n t



                                                          2
wa s s e r ve d upon t he W f e b y U. S.
                           i                                         ma i l   on J a nua r y 12,         1996.       No

o t h e r or f ur t he r or de r s we r e f i l e d.



           Th e f i na l de c r e e pr ovi de d a s f ol l ows :



           1.        The ma r i t a l di s s ol ut i on a gr e e me nt i s a ppr ove d by
                     t he c our t a nd ma de a pa r t of t he Fi na l De c r e e .

           2.        The p a r t i e s s ha l l s t r i c t l y c ompl y wi t h t h e pr ovi -
                     s i ons of t he ma r i t a l di s s ol ut i on a gr e e me nt .

           3.        The de f e nda nt i s r e s t or e d t o t he us e of he r f or me r
                     na me Col l i ns .



           W t hout
            i                que s t i on t he c our t           i nt e nde d t o a wa r d a di vor c e i n

a c c or d a nc e wi t h t he ma r i t a l            di s s o l ut i on a gr e e me nt ,           howe ve r ,     t he

f i na l        de c r e e    f ai l ed   to    de c r e e       a     di vor c e      a nd,    t he r e f or e ,   t he

v a l i d i t y of t he di vor c e i s de ba t a bl e .



           Rul e      58,      Te nne s s e e   Rul e s      of       Ci vi l     Pr oc e dur e ,     pr ovi de s    in

p e r t i ne nt pa r t a s f ol l ows :



                    Ent r y of a j udgme nt or a n or de r of f i na l di s pos i t i on
           i s e f f e c t i ve whe n a j udgme nt c ont a i ni ng o n e of t he
           f o l l owi ng i s ma r ke d on t he f a c e by t he c l e r k a s f i l e d f or
           e n t r y:

           ( 1)      t he s i gna t ur e s      of    t he        j udge        a nd   al l    pa r t i e s   or
                     c ouns e l , or

           ( 2)      t he     s i gna t ur e s of t he j udge a nd one pa r t y or c oun-
                     s el     wi t h a c e r t i f i c a t e of c ouns e l t ha t a c opy of
                     t he      pr opos e d or de r h a s be e n s e r ve d on a l l ot he r
                     pa r t   i e s or c ouns e l , or



                                                             3
         ( 3)     t he s i gna t ur e of t he j udge a nd a c e r t i f i c a t e of t he
                  c l e r k t ha t a c o p y ha s be e n s e r ve d on a l l ot he r
                  pa r t i e s or c ouns e l .


         I t ha s be e n he l d t o be ma nda t or y t ha t j udgme nt s c ompl y wi t h

Rul e     58,       Te n n e s s e e   Rul e s      of    Ci vi l       Pr oc e dur e ,        be f or e    t he y     ar e

e f f e c t i ve l y e nt e r e d.      Se e St a t e e x r e l Age e v. Cha pma n, 922 S. W 2 d
                                                                                            .

516     ( Te n n.       App.      1995) ;         Gr a nt ha m v.         Te nne s s e e        St a t e    Boa r d     of

Eq u a l i z a t i on ,    794 S. W 2d 751 ( Te nn.
                                   .                                    App.    1990) ;          a nd Ye a r out        v.

Tr u s t y,     684 S. W 2d 612 ( Te nn.
                        .                                 1984) .         Si nc e t h e f i n a l          de c r e e i n

t hi s c a s e c ont a i ne d onl y t h e s i gna t ur e of t he j udge a nd c ouns e l f o r

t h e Hu s ba nd, i t c l e a r l y wa s not e f f e c t i ve l y e nt e r e d.



         W r e ma nd t he c a s e t o t he t r i a l c our t f or a r e c ons i de r a t i on o f
          e

t h e c a s e o n r e ma nd a s i f a f i na l de c r e e ha d not be e n e nt e r e d.                                 In

s o d o i n g , we do not e xpr e s s a ny opi ni on on t he me r i t s of a ny i s s u e .

On    r e ma nd,       ne i t he r     pa r t y     s ha l l       be   de pr i ve d      of     a ny      r i ght s    or

r e me d i e s t ha t we r e a va i l a b l e pr i or t o t he e nt r y of t he j udgme n t .



         W va c a t e t he j udgme nt of t he t r i a l c our t a nd r e ma nd t he c a s e
          e

f o r f u r t he r a c t i on c ons i s t e nt wi t h t hi s opi ni on.                         Cos t s a r e t a x e d

t o t h e a ppe l l e e .

                                                          _______________________________ _
                                                          Don T. M M r a y, J udge
                                                                  c ur


CONCUR:


_ _ _ _ _ _ _ ____________________________
Ho u s t o n M Godda r d, Pr e s i d i ng J udge
                .


                                                               4
_ _ _ _ _ _ _ _ ___________________________
Ch a r l e s D. Sus a no, J r . , J udge




                                       5
                                        I N THE COURT OF APPEALS




W DALE GORDON,
 .                                                       )   SCOTT CI RCUI T
                                                         )   C. A. NO. 03A01- 9702- CV- 0005 4
                                                         )
                     Pl a i nt i f f - Appe l l e e      )
                                                         )
                                                         )
                                                         )
                                                         )
                                                         )
vs .                                                     )   HON. CONRAD TROUTMAN, J R.
                                                         )   J UDGE
                                                         )
                                                         )
                                                         )
                                                         )
                                                         )
ROBBYN GORDON,                                           )   J UDGMENT VACATED;
                                                         )   REM ANDED TO THE TRI AL COURT
                                                         )
                     De f e nda nt - Appe l l a nt       )




                                                      JUDGMENT


         Thi s       a ppe a l    c a me o n t o be he a r d upon t he r e c or d f r om t h e

Ci r c u i t   Cour t       o f Sc o t t     Count y a nd br i e f s f i l e d on be ha l f of t h e

r e s p e c t i ve     pa r t i e s .      Upon c ons i d e r a t i on,   t hi s   Cour t   is   of   t he

o p i n i o n t ha t t he r e wa s r e ve r s i bl e e r r or i n t he t r i a l c our t .



         W v a c a t e t he j udgme nt of t he t r i a l c our t a nd r e ma nd t he c a s e
          e

f o r f u r t he r a c t i on c ons i s t e nt wi t h t hi s opi ni on.             Cos t s a r e t a x e d

t o t h e a ppe l l e e .
    PER CURI AM




7